UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) Under the Securities Exchange Act of 1934 East Kansas Agri-Energy, LLC (Name of Issuer) Membership Units (Title of Class of Securities) N/A (CUSIP Number) June 1, 2005 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X]Rule 13d-1(b) [ ]Rule 13d-1(c) []Rule 13d-l (d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. N/A 1. NAMES OF REPORTING PERSONS: Ethanol Capital Management, LLC I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY):57-1205717 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware Number of 5. SOLE VOTING POWER 0 Shares Beneficially 6. SHARED VOTING POWER 5,550 Owned by Each Reporting 7. SOLE DISPOSITIVE POWER 0 Person With 8. SHARED DISPOSITIVE POWER 5,550 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,550 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN [] SHARES (SEE INSTRUCTIONS) 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 25.3% 12. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IA CUSIP No. N/A 1. NAMES OF REPORTING PERSONS: Scott Brittenham I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [ ] (b) [ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States Number of 5. SOLE VOTING POWER 0 Shares Beneficially 6. SHARED VOTING POWER 5,550 Owned by Each Reporting 7. SOLE DISPOSITIVE POWER 0 Person With 8. SHARED DISPOSITIVE POWER 5,550 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,550 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN [] SHARES (SEE INSTRUCTIONS) 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)25.3% 12. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS)IN Item 1. (a) Name of Issuer: East Kansas Agri-Energy, LLC (b) Address of Issuer’s Principal Executive Offices: P.O. Box 225 210 1/2 East 4th Avenue Garnett, KS 66032 Item 2. (a) Name of Persons Filing: This Schedule 13G is being filed on behalf of the following persons: (i) Ethanol Capital Management, LLC, and (ii) Scott Brittenham Attached as Exhibit A is a copy of the agreement among the foregoing persons that this Schedule 13G be filed on behalf of each of them. Ethanol Capital Management, LLC is an investment advisor (with the discretion to vote and dispose of the securities reported in this Schedule 13G) to the following persons: (i) Ethanol Capital Partners, L.P. Series A (“ECP Series A”) (ii) Ethanol Capital Partners, L.P. Series B (“ECP Series B”) (iii) Ethanol Capital Partners, L.P. Series C (“ECP Series C”) (b) Address of Principal Business Office or, if none, Residence: The address of the principal business office of Ethanol Capital Management, LLC is Rockefeller Center, 7th Floor, 1230 Avenue of the Americas, New York, New York 10020. (c) Citizenship: (i) Ethanol Capital Management, LLC: a Delaware limited liability company (ii) Scott Brittenham: United States (iii) ECP Series A: a Delaware limited partnership (iv) ECP Series B: a Delaware limited partnership (v) ECP Series C: a Delaware limited partnership (d) Title of Class of Securities: Membership Units (e) CUSIP Number: N/A Item 3. If This Statement is Filed Pursuant to Rule 13d-l(b) or 13d-2(b) or (c), Check Whether the Person Filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940(15 U.S.C. 80a-8); (e) [X] An investment adviser in accordance with Rule l3d-1(b)(1)(ii)(E); (f) [ ] An employee benefitplan or endowment fund in accordance with Rule l3d-1(b)(l)(ii)(F); (g) [] A parent holding company or control person in accordance with Rule l3d-l(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (115U.S.C. 80a-3); (j) [ ] Group, in accordance with Rule 13d-1(b)(1)(ii)(J) . Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: 5,550 Units* (b) Percent of class:25.3% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote:0 (ii) Shared power to vote or to direct the vote: 5,550* (iii) Sole power to dispose or to direct the disposition of:0 (iv) Shared power to dispose or to direct the disposition of:5,550* * Of the 5,550 units reported in this Schedule 13G, 455 units are directly owned by ECP Series A, 1,913 units are directly owned by ECP Series B, and 3,182 units are directly owned by ECP Series C.Ethanol Capital Management, LLC, the general partner of Ethanol Capital Partners, L.P., is an investment advisor with the discretion to vote and dispose of all of the units reported in this Schedule 13G.Scott Brittenham is the President of Ethanol Capital Management, LLC and may therefore be deemed to be the beneficial owner of such units. Instruction.
